       Case 19-09205             Doc 26        Filed 05/22/19 Entered 05/22/19 16:07:10                        Desc Main
                                                  Document Page 1 of 1

                                              United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Jeffrey Gemini                                              )              Chapter 13
       Michelle Christine Gemini                                   )              Case No. 19 B 09205
       Debtor(s)                                                   )              Judge LaShonda A. Hunt

                                                        Notice of Motion

     Jeffrey Gemini                                                            Debtor A ttorney: Geraci Law L.L.C.
     Michelle Christine Gemini                                                 via Clerk's ECF noticing procedures
     1315 Cumberland Cir W
     Elk Grove Village, IL 60007


                                                                               >    Dirksen Federal Building
On July 01, 2019 at 10:30 am, I will appear at the location listed to the      >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 719
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, May 23, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 03/29/2019.

2.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

3.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2018.

4.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

5. The Debtor has failed to address the Illinois Department of Revenue's proof of claim for 2018.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
